DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.

Response to Arguments
a. In regards to the 35 U.S.C 102 rejection, Applicant respectfully submits that Moon fails to disclose each and every element of claim 12, and thus of claims 17, 18 and 20, which depend therefrom. Accordingly, Moon cannot anticipate claims 12, 17, 18 and 20, and it is respectfully requested that this rejection of claims 12, 17, 18 and 20 be withdrawn.

a. (Examiner’s response) Applicant’s arguments with respect to the rejection(s) of claim(s) 12 under Heh-Young Moon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heh-Young Moon in view of MeitYOLabs.  Further explanation is shown in the action below.

b. In regards to the 35 U.S.C 103 rejection, Applicant submits it is respectfully submitted that the combination of Moon and Acton does not support a prima facie case that Claim 1, as well as Claims 2, 4, 5, 9 and 11, which depend therefrom, are unpatentable. Accordingly, Applicant respectfully requests that this rejection of Claims 1, 2, 4, 5, 9 and 11 be withdrawn.

b. (Examiner’s response) Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Heh-Young Moon in view of Acton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heh-Young Moon in view of Acton in further view of MeitYOLabs.  Further explanation is shown in the action below.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “exit slots integrated into the detectors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 9, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heh-Young Moon, “On the usefulness of a duplicating mirror to evaluate self-absorption effects in laser induced breakdown spectroscopy”, 2009 hereafter Moon in view of Acton, “Operating Instructions Acton Research Corporation SpectraPro-500i”, 2001 in further view of paper of MeitYOLabs, “Concave Mirror Focal Length by u-v Method” https://www.youtube.com/watch?v=j8N1Z6338UQ, Feb 8, 2017 hereafter MeitYOLabs.

With respect to claim 1, Moon teaches an arrangement for optical emission spectrometry, the arrangement including: 
a spectrochemical source (fig 1b, plasma) (table 2,Fe I) which during operation emits non-directed radiation, 

at least one dispersive element “grating” (pg. 705, col 2, lines 1-3) and	
at least one detector  (fig 1a, ICCD) wherein the source, the spectrometer, the at least one
entry aperture, the at least one dispersive element, and the at least one detector are arranged
such that during operation a part of the radiation emitted from the source in direction of the entry aperture enters the spectrometer (fig 3, with mirror) (fig 1b mirror image) and is registered by the at least one detector (fig 3 wavelength),
 at least one optical element (fig 1b, 2f mirror) arranged at a side of the source opposed to the entry aperture at a distance from the source (fig 1b) such that at least one part of the radiation not emitted from the source (fig 1b mirror image) in the direction of the entry aperture from the source is directed by the at least one optical element toward the entry aperture, wherein the optical element is a mirror, which is arranged such that the mirror reflects at least one part of the radiation, not emitted in the direction of the entry aperture from the source, into the direction of the entry aperture (fig 1b, plasma), and which enables analysis of different regions (fig 1c) of the source via movement of the mirror “mirror was placed behind” (pg. 706, col 1, ¶ 3, line 1).

Moon does not specifically teach light from the entry aperture falls directly on the at least one dispersive element is split up according to wavelengths.

Acton, in the same field of endeavor as Moon of SpectraPro-500i spectrometers, teaches a SpectraPro-500i spectrometer comprises an entry aperture and dispersive element.  Acton further teaches light from the entry aperture falls directly onto the dispersive elements and is split up according to wavelength via the dispersive elements (pg. 3, dispersion 1.7 nm).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to disperse light from Moon’s entry way via Moon’s dispersive elements to detect elements of interest based upon a spectral analysis.

The combination does not specifically teach moving the mirror.

MeitYOlLabs, in the field of endeavor of geometric optics, teaches a spherical mirror may be moved relative to a light source while observing different regions of the source (fig 1 & 2).  Based upon the Mirror equation, the mirror is translated at a specific distance to provide a focused image of the light source (fig 2).  Examiner notes during the movement of the mirror one of ordinary skill may observe whether an image is clearly focused onto the detection 

    PNG
    media_image1.png
    659
    1175
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    1175
    media_image2.png
    Greyscale


With respect to claim 2 according to claim 1, the combination teaches the arrangement further including a transfer optic (fig 1a, 2flens Moon) is arranged between the source and the entry aperture.

With respect to claim 4 according to claim 1, the combination teaches the arrangement wherein the mirror is a spherical mirror (pg. 706, col 1, ¶ 3, line 1 Moon).



With respect to claim 9 according to claim 1, the combination teaches the arrangement further including an aperture with variable opening (fig 1b, optical shutter Moon) (pg. 706, col 2, ¶ 1, lines 1-2 Moon).

With respect to claim 11 according to claim 1, the combination teaches the arrangement wherein a window (fig 1b, optical shutter Moon) provided between the source and the mirror (fig 1b, optical shutter Moon) (pg. 706, col 2, ¶ 1, lines 1-2 Moon).

Claims 12,17,18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heh-Young Moon, “On the usefulness of a duplicating mirror to evaluate self-absorption effects in laser induced breakdown spectroscopy”, 2009 hereafter Moon in view of paper of MeitYOLabs, “Concave Mirror Focal Length by u-v Method” https://www.youtube.com/watch?v=j8N1Z6338UQ, Feb 8, 2017 hereafter MeitYOLabs.

With respect to claim 12, the combination teaches a method for optical emission spectrometry, the method including: 
generating (fig 1a) an emission spectrum of a spectrochemical source and measuring and evaluating the emission spectrum (fig 1a) using data processing (fig 3),
wherein the generating and measuring and evaluating utilize an arrangement with a spectrochemical source (fig 1b, plasma) (table 2,Fe I), in which electromagnetic radiation characteristic of a sample to be examined is generated and emitted in a half space facing (fig 1b 2f,lens) at least one entry slot and a half space (fig 1b,2f mirror)  facing away from the entry slot, the arrangement further having a spectrometer (fig 1a, acton spectralPro) (pg. 705, col 2, lines 1-3) comprising the at least one entry slot (fig 1b, slit), at least one dispersive element “grating” (pg. 705, col 2,¶ 1 lines 1-3), and suitable detectors “pixels” (fig 1a, ICCD) (pg. 705, col 2, ¶1, lines 8-10) for detecting the dispersed radiation (fig 3), 
wherein the radiation of the spectrochemical source emitted into the half space facing away from the spectrometer is led at least partially through a suitable optical element (fig 1b, lens) into the spectrometer, wherein the optical element is a mirror and analyzing different regions (fig 1c) of the source.

Moon does not specifically teach moving the mirror before the measuring.

MeitYOlLabs, in the field of endeavor of geometric optics, teaches a spherical mirror may be moved relative to a light source while observing different regions of the source (fig 1 & 2).  Based upon the Mirror equation, the mirror is translated at a specific distance to provide a focused image of the light source (fig 2).  Examiner notes during the movement of the mirror one of ordinary skill may observe whether an image is clearly focused onto the detection screen.  Therefore, one of ordinary skill may observe the image of a light source prior to measuring the light source to determine if the image is clearly focused onto a detector. At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to move Moon’s spherical mirror closer to a focal position to provide accurate images of the source.

    PNG
    media_image1.png
    659
    1175
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    1175
    media_image2.png
    Greyscale

With respect to claim 17 according to claim 12, the combination teaches the method further comprising filtering the radiation emitted the second half space is filtered before the radiation emitted in the second half space impinges on the mirror or the light guide (fig 1b, shutter Moon).



With respect to claim 20 according to claim 13, the combination teaches the method further comprising filtering the radiation emitted in the second half space before the radiation emitted in the second half space impinges on the mirror (fig 3, without mirror) (fig 1b, mirror Moon).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAURICE C SMITH/Examiner, Art Unit 2877